This case comes before the court in the same manner as that of the administrator of Jesse Winfrey against the administrator of Benjamin E. Winfrey, and its facts bring it within the principles which govern that case ; for though they differ somewhat, that difference is against the plea. Here the debt to be set off is of the lowest dignity, being an open account.. It is besides the debt of Walker, the intestate, due to one defendant, set off against, the joint debt of both defendants contracted with Colvard his administrator.
Let judgment be entered for plaintiff.